oy sh x as departlient of the treasury internal_revenue_service washington d c release number release date date ul contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you have not established that you are operated exclusively for exempt purposes within the meaning of sec_501 of the code furthermore you have failed to establish that your activities further a public charitable purpose rather than the promotion of private interests within the meaning of sec_501 of the code because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the ' day after the date that we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code sec_7428 does not stay the requirement to file returns and pay taxes we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information piease read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice our deletions you do not need to take any further action if you agree with in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter wovaar jent of the treasury internal_revenue_service washington d c person to contact id number contact number fax number employer_identification_number date date legend presentation presentation service sec_1 service sec_2 dear we have completed our consideration of your application_for recognition of exeinption from federal_income_tax and we have concluded that you are not exempt from federal_income_tax under sec_501 of the internal_revenue_code the reasons for our conclusion are explained below facts you were incorporated for exempt purposes within the meaning of sec_901 of the code your activities consist of counseling people on various topics the topics include motivational speaking self studies group self help book studies general success tips and mentoring some of the counseling you will provide will be over the internet you also indicated that you would be providing other faith based counseling you have provided information about your counseling the information you provided states that you will counsel people and organizations on financial issues the topics that you will provide counseling on consist of presentation you provided a pamphlet that indicates you will provide financial consulting services that are known as service sec_1 you have a three person board_of directors of which two board members husband and wife will provide most of the services offered by the organization you have stated that you will customize some of these topics to meet specific needs of individuals and groups donations you will charge an initial fee but you will accept other in addition to financial topics you will offer seminars on presentation and others upon request you also plan on offering services to churches and ministries relating to service sec_2 law sec_501 of the code provides in part for exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes meet either the organizational or cperational test itis not exempt if an organization fails to sec_1_501_c_3_-1 of the regulations states that an organization will be it engages regarded as operated exclusively for one or more exempt purposes only if primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather it must not be operated for the benefit of designated individuals than a private interest or the persons who created it in 412_f2d_1197 cert_denied 397_us_1009 the court reasoned that the congressional intent behind the conditional language of sec_501 c of the code coupled with the burden_of_proof placed upon the taxpayer in these circumstances requires plaintiff to clearly demonstrate its right to exemption in 74_tc_531 the court stated that to qualify for exemption under sec_501 c of the code petitioner has the burden of showing that it was organized and operated exclusively for religious or charitable purposes and further reasoned that the administrative record as stipulated by the parties does not makes the necessary showing quite to the contrary petitioner declined to furnish some of the information requested of it moreover the answers to other inquiries were vague and uninformative in 70_tc_1037 a nonprofit corporation that assistéd charitable organizations in their fund raising activities by providing financial planning advice on charitable giving and tax planning to wealthy individuals was held not to qualify under sec_501 of the code because its tax planning services were a substantial nonexempt activity enabling the corporation to provide commercially available services to wealthy individuals free of charge in b s w group inc v commissioner c providing managerial and consulting services on a regular basis for a fee is trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable peoples prize v commissioner t c memo the court noted that the petitioner has for the most part provided only generalizations in response to repeated requests by respondent for more detail on prospective activities such generalizations do not satisfy us that petitioner qualifies for the exemption inat cost services inc v cir t c memo the court relying on bsw held that only real difference between petitioner and a for-profit temporary service agency is that petitioner does not charge local businesses the standard markup that such agencies routinely collect for services the court further stated that in analogous circumstances that furnishing services to local businesses at cost does not establish that an activity is charitable in revrul_72_369 an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations does not qualify for exemption under sec_501 of the code providing managerial and consulting services on a regular basis for a fee is trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable an organization is not exempt merely because its operations are not conducted for the purpose of producing a profit analysis under sec_1_501_c_3_-1 of the regulations an organization that is organized and operated exclusively for charitable purposes may qualify for exemption under sec_501 of the code sec_1_501_c_3_-1 of the regulations also provide that an organization will be regarded as operated exclusively for one or more it engages primarily in activities which accomplish one or more exempt purposes only if of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose see sec_1_501_c_3_-1 of the regulations the tax_court has stated that an application_for tax-exempt status calls for open and candid disclosure of all facts bearing upon an applicant's organization operations if such disclosure and finances to assure that there is not abuse of the revenue laws is not made the logical inference is that the facts if disclosed would show that the applicant fails to meet the requirements of sec_501 see bubbling well church of universal love see also 412_f2d_1197 cert_denied u s ct furthermore the courts have repeatedly upheld the service’s determination that an organization has failed to establish exemption where the organization fails to provide requested information applicant has for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities such generalizations do not satisfy us that applicant qualifies for the exemption peoples prize v commissioner t c memo the information submitted thus far is insufficient for us to conclude that you are organized and operated exclusively for charitable religious or educational_purposes as specified in specifically we are unable to determine whether or not sec_501 of the code you are operated for purposes that come within the exempt purposes described in sec_501of the code for the following reasons listed below you have provided information that you will provide faith based counseling and some of the counseling is providing financial services and some may be religious counseling you have not distinguished how your financial presentations are different from any other commercial financial consulting services see 70_tc_1037 will be compensated for your consulting services revrul_72_369 states that providing managerial and consulting services on a regular basis for a fee is ordinarily carried on for profit managerial and consulting services at cost and solely for exempt_organizations is not sufficient to characterize an activity as charitable providing services at cost lacks the donative element necessary to establish this activity as charitable the rev-rul provides that an organization is not exempt merely because its operations are not conducted for the purpose of producing a profit commissioner 70_tc_352 see also at cost services inc v cir t c memo revrul_72_369 further explained that furnishing see b s w group inc v a trade_or_business while it you nave not provided sufficient details that your activities further exempt purposes within the meaning you have not provided any details as to the amount of time you spend on financial therefore we are unable to determine if any of your activities furthers of seclion c consulting verse faith based counseling charitable purposes within the meaning of sec_507 in summary based on the information that you have submitted we are unable to determine that the operational requirements for exemption under sec_501 and the regulations there under have been met we are also unable to conclude that your future activities will meet the requirements of sec_1_501_c_3_-1 of the income_tax regulations which require that a public rather than a private interests be served and you have not established that you are not organized or operated for the benefit of private persons controlled directly or indirectly by such interests also we are unable to conclude based on the information that you have submitted or lack there of that your future activities will meet the requirements of sec_4 c -1 c of the regulations which state that an organization is not operated exclusively for exempt purposes if its net_earnings inure in whole or in part to the benefit of private individuals based on the information provided it appears that you also will be operating for the benefit of the directors of which two of the three are husband and wife see bubbling well church of universal love see also peoples prize therefore you have not established that you are operated exclusively for exempt purposes within the meaning of sec_501 of the code furthermore you have failed to establish that your activities further a public charitable purpose rather than the promotion of private interests within the meaning of sec_501 of the code you have the right to file a protest if you believe this determination is incorrect protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination to your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and conplete you also have a right to request a conference to discuss your protest should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service if you want representation during the conference procedures you may represent you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about this request if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any if we do not hear from you within days we will issue a final adverse further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this letter this letter to confirm that he or she received your fax if you fax your statement please call the person identified in the heading of if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
